In an action to enjoin the respondents, as Commissioners of Elections constituting the Board of Elections of Rockland County, from altering, dividing, splitting- or otherwise creating any additional districts out of Election District No. 2 in the Town of Haverstraw in said county, pursuant to statute (Election Law, § 64, subd. 6), by reason of an allegedly excessive number of voters in said district, the plaintiffs appeal from an order of the Supreme Court, Rock-land County, dated September 15, 1964, which denied their motion for; an injunction pendente lite. Order affirmed, without costs. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.